EXHIBIT CERTIFICATION PURSUANT TO RULE 13a-14(a) AND 15d-14(a) OF THE SECURITIES AND EXCHANGE ACT OF 1934 I, Bradley S. Wear, certify that: 1.I have reviewed this Amendment No. 1 to the Annual Report on Form 10-K of I-trax, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of material fact or omit to state a material fact necessary to make the statements made in light of the circumstances under which such statements were made not misleading with respect to the period covered by this report; 3. Intentionally omitted; 4. Intentionally omitted; 5. Intentionally omitted. Date:April 29, 2008 /s/ Bradley S. Wear Name: Bradley S. Wear Title: Senior Vice President and Chief Financial Officer
